                                        


Exhibit 10.91
THIRD AMENDED
LIFE INSURANCE ENDORSEMENT METHOD
SPLIT DOLLAR AGREEMENT


Insurers:    Great West Life
Policy Number:    86001639
Bank:                        Central Valley Community Bank
Insured:                    David Kinross
Relationship of Insured to Bank:        Chief Financial Officer
This Third Amended Life Insurance Endorsement Method Split Dollar Agreement (the
“Agreement”) is made effective as of April 1, 2020, and is entered into by and
between Central Valley Community Bank (the “Bank”) and David Kinross (the
“Insured”), each a “Party” and together the “Parties.” This Agreement supersedes
and amends in its entirety that certain Second Amended Life Insurance
Endorsement Method Split Dollar Agreement by and between the Bank and the
Insured, effective January 1, 2012 (the “Prior Agreement”).
AGREEMENT
The respective rights and duties of the Bank and the Insured in the
above-referenced life insurance policy (“Policy”) shall be pursuant to the terms
set forth below:
I.
DEFINITIONS

Refer to the Policy for the definition of all terms in this Agreement.
II.
POLICY TITLE AND OWNERSHIP

Title and ownership to the Policy shall reside in the Bank for its use and for
the use of the Insured in accordance with this Agreement. The Bank alone may, to
the extent of its interest, exercise the right to borrow or withdraw on the
Policy cash values. Where the Bank and the Insured (or assignee, with the
consent of the Insured) mutually agree to exercise the right to increase the
coverage under the Policy, then the rights, duties and benefits of the parties
to such increased coverage shall continue to be subject to the terms of this
Agreement.
III.
BENEFICIARY DESIGNATION RIGHTS

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement. Any


1

--------------------------------------------------------------------------------

                                        


Beneficiary Designation Form completed by the Insured under the Prior Agreement
shall remain in full force and effect unless and until modified or revoked by
the Insured.
IV.
PREMIUM PAYMENT METHOD

The Bank intends to pay an amount equal to the planned premiums and any other
premium payments that might become necessary to keep the Policy in force.
V.
TAXABLE BENEFIT

Annually the Insured will receive a taxable benefit equal to the assumed cost of
insurance as required by the Internal Revenue Service. The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.
VI.
DIVISION OF DEATH PROCEEDS

Subject to Paragraphs VII and IX herein, the division of the Policy death
proceeds shall be follows:
A.
Upon the death of the Insured prior to a Termination of Employment with the
Bank, the Insured's beneficiary(ies), designated in accordance with Paragraph
III, shall be entitled to a lump sum payment equal to the present value of the
Retirement Benefit under that certain Third Amended Executive Salary
Continuation Agreement between the Bank and Insured dated concurrently herewith
(the “Salary Continuation Agreement”), assuming that the payments would begin on
the date of death and continue for one hundred and eighty months, or one hundred
percent (100%) of the total Policy proceeds, whichever amount is less. Present
value calculations shall be made using the assumptions set forth in Section
IX(K) of the Salary Continuation Agreement.

B.
Upon the death of the Insured following Retirement or Termination of Employment
with the Bank, the Insured's beneficiary(ies), designated in accordance with
Paragraph III, shall be entitled to a lump sum payment equal to the present
value of one hundred percent (100%) of the sum of all remaining payments, if
any, that would have been made under the Salary Continuation Agreement but for
the Insured's death, or one hundred percent (100%) of the total Policy proceeds,
whichever amount is less. Present value calculations shall be made using the
assumptions set forth in Section IX(K) of the Salary Continuation Agreement.

C.
The Bank shall be entitled to the remainder of the insurance Policy proceeds
payable on the death of the Insured.

D.
The Bank and the Insured (or assignees) shall share in any interest due on the
death proceeds on a pro rata basis as the proceeds due each respectively bear to
the total proceeds, excluding any such interest.



2

--------------------------------------------------------------------------------

                                        


E.
For purposes of this Agreement, “Termination of Employment”, “Retirement”,
“Retirement Benefit”, and “Change In Control” shall have the same meanings as
set forth in the Salary Continuation Agreement.

VII.
DIVISION OF THE CASH SURRENDER VALUE OF THE POLICY

During the life of the Insured, the Bank shall at all times be entitled to an
amount equal to the Policy's cash value, as that term is defined in the Policy
contract, less any Policy loans and unpaid interest outstanding, cash
withdrawals previously taken by the Bank, and any applicable surrender charges.
Such cash value shall be determined as of the date of surrender. Notwithstanding
the foregoing, upon the Insured's death, the Policy proceeds shall first be used
to satisfy the obligations to the Insured's beneficiaries set forth in Paragraph
VI.
VIII.
RIGHTS OF PARTIES WHERE POLICY ENDOWMENT OR ANNUITY ELECTION EXISTS

In the event the Policy involves an endowment or annuity element, the Bank’s
right and interest in any endowment proceeds or annuity benefits, on expiration
of the deferment period, shall be determined under the provisions of this
Agreement by regarding such endowment proceeds or the commuted value of such
annuity benefits as the Policy's cash value. Any endowment proceeds or annuity
benefits shall be considered to be like death proceeds for purposes of division
under this Agreement.
IX.
TERMINATION OF AGREEMENT

This Agreement shall terminate upon the occurrence of any one of the following:
1.
In the event benefits become payable to the Insured following a Change In
Control pursuant to Section VI of the Salary Continuation Agreement; or

2.
The Insured shall be discharged from employment with the Bank for cause. The
term for “cause” shall mean any of the following that result in an adverse
effect on the Bank: (i) gross negligence or gross neglect; (ii) the commission
of a felony or gross misdemeanor involving moral turpitude, fraud, or
dishonesty; (iii) the willful violation of any Jaw, rule, or regulation (other
than a traffic violation or similar offense); (iv) an intentional failure to
perform stated duties; or (v) a breach of fiduciary duty involving personal
profit; or

3.
Surrender, lapse, or other termination of the Policy by the Bank.

Upon termination of this Agreement pursuant to (2) or (3) above, the Insured (or
assignee) shall have a fifteen (15) day option to receive from the Bank an
absolute assignment of the Policy in consideration of a cash payment to the
Bank, after which this Agreement shall terminate. The cash payment shall be
equal to the greater of:
(a)
The Bank's share of the Policy's cash value on the date of assignment; or



3

--------------------------------------------------------------------------------

                                        


(b)
The sum of the premiums paid by the Bank prior to the date of assignment, plus
interest.

If the Insured (or assignee) fails to exercise this option, fails to tender the
required cash payment, or dies within the fifteen (15) day period, then the
option shall terminate, and the Insured (or assignee) agrees that all of the
Insured's rights, interest and claims in the Policy shall terminate as of the
date of termination of this Agreement. The Insured expressly agrees that this
Agreement constitutes sufficient written notice of the Insured's option to
receive an absolute assignment of the Policy as set forth herein.
Except as provided above, this Agreement shall terminate upon payment of the
death benefit proceeds in accordance with Paragraph VI above.
X.
INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
Policy nor any rights, options, privileges or duties created under this
Agreement.
XI.
AGREEMENT BINDING UPON THE PARTIES

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.
XII.
ERISA PROVISIONS

The following provisions are part of this Agreement and are intended to meet the
requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”):
A.
Named Fiduciary and Plan Administrator.

The “Named Fiduciary and Plan Administrator” of this Third Amended Life
Insurance Endorsement Method Split Dollar Agreement shall be Central Valley
Community Bank. As Named Fiduciary and Plan Administrator, the Bank shall be
responsible for the management, control, and administration of this Agreement.
The Named Fiduciary may delegate to others certain management and operational
responsibilities, including the employment of advisors and the delegation of any
ministerial duties to qualified individuals.
B.
Funding Policy.

The funding policy for this Agreement shall be to maintain the subject Policy in
force by paying, when due, all premiums required.
C.
Basis of Payment of Benefits.



4

--------------------------------------------------------------------------------

                                        


The basis of payment of benefits under this Agreement is direct payment by the
Insurer.
D.
Claim Procedures.

Claim forms or claim information for the Policy can be obtained by contacting
Equias Alliance at (831) 373-4614. When the Named Fiduciary receives a claim
which may be covered under the Policy, he or she should contact the office named
above, and they will either complete a claim form and forward it to an
authorized representative of the Insurer or advise the Named Fiduciary what
further steps are necessary. The Insurer will evaluate and make a decision as to
payment. If the claim is payable, a benefit check will be issued in accordance
with the terms of this Agreement.
In the event that a claim is not eligible under the Policy, the Insurer will
notify the claimant of the denial pursuant to the Policy terms. If the claimant
is dissatisfied with the denial of the claim and wishes to contest such claim
denial, he or she should contact the office named above and they will assist in
making inquiry to the Insurer. All objections to the Insurer's actions should be
in writing and submitted to the office named above for transmittal to the
Insurer.
XIII.
GENDER

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
XIV.
INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

The Insurer shall not be deemed a party to this Agreement, but will respect the
rights of the parties as herein provided upon receiving an executed copy of this
Agreement. Payment or other performance in accordance with the Policy provisions
shall fully discharge the Insurer for any and all liability.
XV.
AMENDMENT OR REVOCATION

It is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.
XVI.
EFFECTIVE DATE

The Effective Date of this Agreement shall be the date first stated above.
XVII.
SEVERABILITY AND INTERPRETATION



5

--------------------------------------------------------------------------------

                                        


If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
XVIII.
APPLICABLE LAW

The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.
XIX.
USE OF TRADE SECRETS AND SOLICITATION AFTER TERMINATION OF EMPLOYMENT

In further consideration of this Agreement, Executive agrees not to use Bank’s
trade secrets and confidential information to compete with Bank at any time,
directly or indirectly. As further consideration, for a period of one (1) year
following termination of his employment, Executive agrees not to solicit,
directly or indirectly, (A) any employees of Bank or consultants to Bank who are
located within the state of California to terminate such employment or
consulting arrangement or to work for anyone in competition with Bank; and (B)
any Bank customers who are known to Executive as a result of his employment with
Bank. In the event that Executive breaches his obligations under this section,
Bank shall have the right, in its sole discretion, to not pay any benefit due
Executive under this Agreement.
Executed at Fresno, California on April 23, 2020.


BANK:


CENTRAL VALLEY COMMUNITY BANK


By:   /s/ James Ford     
James Ford
President and Chief Executive Officer


INSURED:


DAVID KINROSS


 /s/ David Kinross
David Kinross





6

--------------------------------------------------------------------------------

                                        




BENEFICIARY DESIGNATION FORM
FOR LIFE INSURANCE SPLIT DOLLAR
ENDORSEMENT METHOD AGREEMENT


PRIMARY DESIGNATION:
Name                Address                Relationship
            
                                                    
                                                    


SECONDARY (CONTINGENT) DESIGNATION:
                        
                
                    
            


All sums payable under the Life Insurance Split Dollar Endorsement Method
Agreement by reason of my death shall be paid to the Primary Beneficiary, if he
or she survives me, and if no Primary Beneficiary shall survive me, then to the
Secondary (Contingent) Beneficiary.


                                                    
David Kinross                            Date






7